Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naegle (US 20150279103 A1) in view of Yasutake (US 20150371447 A1).
Regarding claim 1, Naegle teaches an AR space image projecting system, comprising; and at least one user terminal, with each user terminal including a camera and a display wherein the user terminal is configured to acquire a depth map of an area, the area being photographed by the camera (e.g. In some embodiments, in order to occlude the appropriate portion (the tail, in this example,) of virtual objects, the virtual objects in the environment are rendered using a depth map that has been pre-initialized with a depth map. In some embodiments, the initialization of the depth map may be captured by the MIR components, wherein the depth of each point in the video raster is measured by the MIRs, or using a 3D camera component- para. 28, 31, 57); at least one of the user terminal is configured to specify at least one three-dimensional object, the at least one three-dimensional object existing in the area photographed by the camera (e.g. FIG. 4B illustrates an adjusted camera view of the environment according to an embodiment, showing real objects 410 such as the illustrated trees of the environment. In some embodiments, the adjusted camera view is generated by capturing the actual environment and adjusting the view of the environment such such the view matches the view of the dominant eye of the user. This may be seen as the adjustment of the camera viewing frustum 160 to match the current user viewing frustum 162, as illustrated in FIG. 1- para. 49, 46 and fig. 4A); the user terminal is configured to receive designation of a projected image; the user terminal is configured to receive a projection execution input in a state where the projected image is superimposed onto the three-dimensional object photographed by the camera and the projected image thus superimposed is displayed on the display (e.g. determine a position and orientation of a display with respect to real objects in the environment and a position of a vantage point of a user of the mobile device; rendering a 3D (three-dimensional) virtual object, wherein the rendering of the virtual object is based at least in part on the determined position and orientation of the display and the determined position of the vantage point of the user; and generating an augmented reality image by superimposing the virtual object on the image of the environment- para. 87 and fig. 4A), when the projection execution input is received by the user terminal, onto what position of the three-dimensional object the projected image is projected, and register information on the projected image and information on a projected position so as to be associated with information on the three-dimensional object (e.g. the processor utilizes the object position data and virtual object data based upon a viewpoint of a user in the generation of images for an augmented reality display. During rendering of a virtual object, the z-buffer causes appropriate parts of the virtual object to be occluded and thus are not generated, which occurs prior to the alpha compositing operations, which merge camera and virtual image data. The alpha-compositing operations do not need to be aware of the z-buffer. However, the images that are generated match up correctly with the actual environment due to their accurate registration during the 3D rendering process- para. 41, 33, 39, 46 and 56); and the user terminal is configured to superimpose the projected image on the three-dimensional object reflected on the display of the user terminal and display the three-dimensional object thus superimposed in a case where the three-dimensional object onto which the projected image is projected is photographed by the camera of the user terminal (para. 46 and fig. 4A).
Naegle fails to teach a server apparatus that stores information on a plurality of three-dimensional objects, the server apparatus is configured to specify.
In the same field of AR, Yasutake teaches a server apparatus that stores information on a plurality of three-dimensional objects, the server apparatus is configured to specify (e.g. the server device 14 can include a database that is configured to store AR content (e.g., 3D AR objects) and other data and/or information associated with AR content. In some embodiments, a server device (or an AR server, e.g., the server device 14) can be any type of device configured to store AR content and accessible to one or more user devices (e.g., the user devices 12, 16)- para. 71).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR objects. Server storage is KNOWN in the art. It is obvious to one skilled to store the overlay and registration data of Naegle on a server.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Naegle with the features of server storage as taught by Yasutake. The motivation would have been to save storage space on the user terminal. 
Regarding claim 2, see the rejection of claim 1 above. Naegle as modified by Yasutake with the features of server storage as taught by Yasutake The AR space image projecting system according to claim 1, wherein the server apparatus is also configured to register, as the information on the projected image, a relatively positional relation between the user terminal and the three-dimensional object when the projection is executed (e.g. accurately determine the position and orientation of the display relative to the surrounding environment, and accurately determine the position and orientation of the display relative to the user's viewpoint- Naegle: para. 27-30).  
Claim(s) 3 recite(s) similar limitations as claim(s) 1 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Naegle teaches a method to carry out the invention (para. 75).
Claim(s) 4 recite(s) similar limitations as claim(s) 1 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Naegle teaches a device to carry out the invention (fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613